Citation Nr: 0017949	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness, shaking, weakness of the hands, hips 
legs and toes, claimed as due to exposure to Agent Orange.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1977 and from March 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the June 1994 rating 
action, the RO denied the veteran's claims of entitlement to 
service connection for a disability manifested by numbness, 
shaking, weakness of the hands, hips legs and toes (also 
claimed as peripheral neuropathy); a skin disability; 
lymphadenopathy; and an abdominal disability.  In that rating 
action, the RO also denied his application to reopen a claim 
of entitlement to service connection for prostatitis.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this matter was initially before the Board in June 1996, 
his claim for service connection for a disability manifested 
by numbness, shaking, weakness of the hands, hips legs and 
toes, skin disability was remanded for further development 
and adjudication, together with a claim for service 
connection for right ear hearing loss which arose from the 
RO's March 1994 rating decision.  In June 1996, the Board 
denied service connection for a skin disability, 
lymphadenopathy and an abdominal disability.  His application 
to reopen his claim of entitlement to service connection for 
prostatitis was also denied.

In the October 1997 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings for left 
ear hearing loss, low back strain and PTSD.  The RO also 
denied his claim of entitlement to a TDIU.  The veteran's a 
Notice of Disagreement (NOD) with this decision was received 
at the RO that same month, and in November 1997, the RO 
issued a Statement of the Case (SOC) with respect to these 
claims.  In his December 1997 Substantive Appeal, the veteran 
perfected appeals with respect to the evaluations of his left 
ear hearing loss and PTSD.  He also perfected an appeal with 
respect to his TDIU claim; however, he made no mention of his 
claim for an increased rating for his service-connected low 
back strain.  Indeed, to date, the veteran has not submitted 
anything that might be construed as a Substantive Appeal with 
respect to this claim.  See 38 C.F.R. § 20.302 (1999).  
Accordingly, this issue is not now before the Board.  38 
U.S.C.A. § 7105 (West 1991).

When this matter was again before the Board in March 1998, 
service connection for right ear hearing loss was granted.  
In a May 1998 rating action implementing the Board's 
decision, the RO recharacterized the service-connected 
disability as bilateral hearing loss and assigned a 
noncompensable evaluation.  Because VA's Schedule for Rating 
Disabilities (Rating Schedule) evaluates hearing impairment 
of the left and right ears as a single disability, and as the 
veteran had previously perfected a claim for an increased 
rating for a hearing loss, the Board characterizes the issue 
on the title page as involving the evaluation of his 
bilateral hearing loss.  See 38 C.F.R. § 4.85 (1999).

Further, in the Board's March 1998 decision, the veteran's 
claim of entitlement to service connection for a disability 
manifested by numbness, shaking, weakness of the hands, hips 
legs and toes was again remanded for further development and 
adjudication.  

In April 2000, the veteran, accompanied by his accredited 
representative, presented testimony in support of this claim 
at a hearing held in Cleveland, Ohio, which conducted by the 
undersigned Board Member.  At the outset of the hearing, the 
veteran's representative indicated the veteran's would 
confine his testimony to his claim of entitlement to service 
connection for a disability manifested by numbness, shaking, 
weakness of the hands, hips legs and toes.  Further, he 
explained that the veteran would not testify in support of 
multiple increased rating claims and a TDIU claim because 
those claims, "had not been perfected for appellate 
review."  As discussed above, however, the veteran perfected 
appeals for increased ratings for his service-connected 
bilateral hearing loss and PTSD, as well as to a TDIU.  As 
such, the Board has listed these claims on the title page of 
this decision.  See 38 C.F.R. § 20.204(c) (1999).


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a disability manifested by numbness, shaking, weakness of the 
hands, hips, legs and toes, is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a disability manifested 
by numbness, shaking, weakness of the hands, hips legs and 
toes.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  Rather, it 
is simply a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Id at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The service medical records reflect that the veteran was seen 
for complaints of bilateral lower extremity pain as well as 
for numbness in his feet.  In addition, in his statements and 
during his April 2000 hearing, the veteran has asserted that 
he has suffered from numbness, shaking, weakness of the 
hands, hips legs and toes since his first period of active 
duty.  Further, he attributes these symptoms to exposure to 
Agent Orange while serving in the Republic of Vietnam.  As 
noted by the Board in the March 1998 remand, peripheral 
neuropathy was initially diagnosed in February 1997 following 
a VA neurologic examination.  Thereafter, during a July 1997 
VA psychiatric examination, the veteran reiterated his 
contention that he was exposed to Agent Orange while serving 
in Vietnam, as well as a history of suffering from peripheral 
neuropathy since 1977.  The physician indicated that the 
veteran suffered from numbness of his hands and feet 
"probably due to Agent Orange."  

In compliance with the Board's March 1998 remand instruction, 
in October 1998 the veteran was afforded a VA neurologic 
examination to determine the nature, extent, and etiology any 
neurologic disability found to be present.  The veteran 
reiterated the history noted above.  At the outset of his 
report, the physician indicated that, contrary to the Board's 
directive, the veteran's claims folder had not been made 
available for his review.  The physician stated that the 
neurological examination revealed no evidence of neuropathy.  
In addition, he indicated that the veteran's sensory 
examination findings were "non-physiologic" and that his 
motor findings were normal.  Further, the examiner reported 
that the veteran was not malingering.  Instead, he opined 
that the veteran truly believed that he had physiologic 
sensory impairment; the physician commented that the 
neurologic examination showed that the sensory changes could 
be of a "non-physiologic nature."

Thereafter, in an addendum to the October 1998 examination 
report, the physician indicated that he had since reviewed 
the veteran's claims folder "in detail".  Based on this 
review, he reported that the service medical records 
reflected a history of treatment for bilateral foot numbness 
in October 1977 that was attributed to 
ill-fitting shoes.  The neurologist then reaffirmed his 
earlier conclusion that the veteran did not have peripheral 
neuropathy.  Instead, he reiterated his earlier opinion that 
the veteran had a non-physiologic sensory and motor 
examination and thus that the "neurologic" symptomatology 
was of a psychiatric origin.

During the April 2000 hearing, the veteran testified that he 
had experienced neurological symptoms such as pain and 
numbness in various parts of his body during service but that 
he declined to seek treatment on a more frequent basis due to 
fear of being labeled a malingerer in-service.  In addition, 
he reported that his numbness and shakiness in his hands was 
"brought on" by anxiety and stress that was related to his 
service-connected PTSD.  

In this regard, the Board observes that this case is 
factually similar to Spurgeon v. Brown, 10 Vet. App. 194 
(1997) and finds the holding in that case instructive for the 
Board's consideration of this matter.  Indeed, the Board 
finds that this is especially so in light of the October 1998 
neurologist's comment that the veteran was not malingering.  
In Spurgeon, the United States Court of Appeals for Veterans 
Claims (Court) noted that the veteran was seeking an 
increased rating for his service-connected right wrist 
disability and that the Board had denied the claim based on 
the findings of the most recent VA orthopedic examination.  
In vacating the Board's decision and remanding the matter for 
further consideration, the Spurgeon Court observed that the 
veteran was service-connected for PTSD and that the VA 
orthopedic examiner had commented that the etiology of his 
pain and lack of motion was not easily understood.  In 
addition, he indicated that numerous diagnostic tests had 
been conducted, including bone scans and EMG's 
(electromyography studies) and that no physical pathology was 
shown.  The examiner thereafter opined that there was 
probably "a strong psychosocial overlay to this problem."  
Noting that a veteran might be awarded a disability 
evaluation for somatoform disorders, the Court held that VA 
was required to consider whether there was a possible link 
between the veteran's complaints and his service-connected 
psychiatric condition.  Id. at 196-97; cf. Evans v. West, 12 
Vet. App. 22, 31-32 (1998).

In sum, the record thus shows in-service treatment on one 
occasion for numbness of the feet.  Further, as noted above, 
the veteran has reported that although he has had this 
chronic symptomatology, he did not seek medical treatment 
more frequently during service due to fear of being labeled a 
malingerer.  Further, he reported that the symptoms were 
"brought on" by anxiety and stress attributable to his 
service-connected PTSD.  In addition, the symptomatology is 
apparently consistent with the competent medical evidence, 
which suggests a link between these symptoms and his service-
connected psychiatric disability.  In light of Spurgeon, the 
Board concludes that criteria for establishing the claim as 
plausible have been met.  See Epps; Savage.  Accordingly, the 
veteran has submitted a well-grounded claim.


ORDER

A well-grounded claim of entitlement to service connection 
for a disability manifested by numbness, shaking, weakness of 
the hands, hips legs and toes has been presented.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a disability manifested 
by numbness, shaking, weakness of the hands, hips legs and 
toes, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist.

As discussed above, the veteran initially sought service 
connection for a disability manifested by numbness, shaking, 
weakness of the hands, hips, legs and toes on the basis that 
it was etiologically related to exposure to Agent Orange 
during his period of service in Vietnam.  In this regard, the 
Board observes that regulations provide that, in order to 
presume exposure to Agent Orange, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam War era 
and be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  Id.; McCartt v. West, 12 Vet. App. 
164, 168 (1999).  Although the veteran served in Vietnam 
during the Vietnam era, a disability manifested by numbness, 
shaking, weakness of the hands, hips, legs and toes, 
alternatively claimed as chronic peripheral neuropathy, is 
not among disabilities listed in the regulation, and thus 
exposure to Agent Orange may not be presumed.  Id.  However, 
in Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), 
the Federal Circuit recently held that, once an appellant has 
set forth a well-grounded claim as a result of a specific in-
service occurrence or aggravation of a disease or injury, 
VA's duty to assist, pursuant to 38 U.S.C.A. §  5107(a), 
attaches to the investigation of all possible in-service 
causes of the disability, including those unknown to the 
claimant.  Id. slip op. at 12.  As such, because the 
veteran's claim is well grounded on a secondary basis, his 
claim on a direct basis, i.e., due to exposure to Agent 
Orange, must also be developed.  

Under these circumstances, the Board finds that a VA 
psychiatric examination of the veteran, one which takes into 
account the records of his prior medical history (and 
especially the medical evidence discussed above), is required 
in order to clarify the nature and etiology of his numbness, 
shaking, weakness of the hands, hips, legs and toes before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  

Prior to having the veteran undergo further examination, 
however, the RO should obtain and associate with the record 
all pertinent outstanding medical records.  In this regard, 
the Board observes that the veteran testified that he was 
receiving VA medical care at the VA Medical Center in 
Brecksville, Ohio.  However, records of his recent VA 
outpatient care has not been associated with the claims 
folder.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are constructively in the possession of VA 
adjudicators.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, on remand, the RO must specifically request 
any outstanding records of treatment from this facility and 
make those records available to the examining physician.

In addition, the veteran has asserted on several occasions 
that some of his service medical records, and specifically 
those dated from December 1979 to May 1982, have not been 
associated with the claims folder.  While the veteran states 
that he, "strongly doubts that God Almighty (H)imself will 
be able to locate any medical records from the Navy from 28 
March 1980 to 1982," further development is in order in 
light of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

Also before the Board are the veteran's claims for increased 
rating for his PTSD and bilateral hearing loss, as well as 
his claim for a TDIU.  With respect to each of these issues, 
because pertinent VA and SSA records have not been associated 
with the claims folder, a Board decision on these claims 
would also be premature.  In addition, as to his claim for an 
increased rating for his PTSD, the record reflects that the 
veteran was most recently afforded a VA psychiatric 
examination to assess the severity of this disability in July 
1997.  As such, the Board finds that, after all outstanding 
treatment records are associated with the claims file, a 
contemporaneous and thorough VA examination that takes into 
account the records of the veteran's prior medical history is 
required to clarify the nature and extent of his psychiatric 
impairment.  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Similarly, the Board finds that, in light of the foregoing, 
the veteran must be afforded a VA audiological evaluation to 
evaluate his hearing impairment; the record shows that he was 
last afforded such an evaluation in 1997.  Indeed, that 
examination was conducted prior to the grant of service 
connection for his right ear hearing loss. As such, on 
remand, the Board finds that a contemporaneous VA 
audiological evaluation would be helpful to the disposition 
of this case.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

In addition, the Board observes that the veteran's claim for 
an increased rating for his PTSD was filed at the RO in 
August 1996.  Since then, however, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  During the course 
of this appeal, the criteria for evaluating diseases of the 
ear and other sense organs, to include disability from 
hearing loss, were also changed, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87).  Under the new criteria, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Id.

The Board notes that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The RO, however, has not 
considered the veteran's PTSD and bilateral hearing loss 
claims under both the former and revised applicable schedular 
criteria during the entire appeal period.  This action is 
necessary, in the first instance, to avoid any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Furthermore, if either claim is again denied, the RO 
must provide notice to the veteran of the former and revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument/evidence.

In addition, prior to discussing the veteran's TDIU claim, 
the Board reiterates that a claim for skin disability was 
denied by the Board in June 1996.  However, in the October 
1998 VA neurological examination report, as well as in the 
accompanying addendum, the physician suggested that the 
veteran might have a chronic skin disability that was related 
to his period of military service.  The Board thus concludes 
that the record raises an informal application to reopen a 
claim for service connection for a skin disorder.  To date, 
this claim has not been considered by the RO.  Generally, 
such a situation would warrant referral of the issue to the 
RO.  Here, however, the Board notes that resolution of the 
informal application to reopen his claim for service 
connection for a skin disorder could well impact upon the 
Board's consideration of the total rating issue.  Moreover, 
the resolution of the veteran's claims for increased rating 
for his PTSD and hearing loss might also impact on the TDIU 
claim.  Indeed, if service connection were granted for a skin 
disorder and/or the evaluations of either his PTSD or 
bilateral hearing loss was increased and a single or combined 
100 schedular evaluation resulted, the total rating issue 
will be rendered moot.  See Green v. West, 11 Vet. App. 472, 
476 (1998).  Under these circumstances, the Board finds that, 
as the above issues are inextricably intertwined with the 
total rating issue and should be considered together, a 
decision on the total rating issue would now be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to the TDIU claim, the Board observes that the 
veteran has specifically asserted that he is unemployable due 
to a combination of his PTSD and bilateral hearing loss.  In 
this regard, the duty to assist requires that the examination 
reports include an opinion concerning the effects of the 
veteran's service-connected disabilities, either individually 
or in the aggregate, on his ability to obtain or retain 
employment.  See Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Finally, as the veteran did perfect his appeal, the RO should 
clarify whether the veteran wishes another Board hearing to 
testify in support of his claims for increased ratings for 
PTSD and bilateral hearing loss, as well as for a TDIU.  See 
38 C.F.R. § 20.700(a) (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), the Department of the Army 
(Army), and particularly, the Department 
of the Navy (Navy), to obtain any of the 
service medical and/or hospitalization 
records not already associated with the 
claims folder.  This should specifically 
include any service medical records, 
dated from December 1979 to May 1982.  If 
the veteran's records are not available, 
the NPRC, the Army and the Navy should so 
state, and that finding should clearly be 
documented in the claims file.  If no 
records are received the RO should inform 
the veteran.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This specifically includes any 
outstanding VA treatment records from the 
Brecksville, Ohio, VA Medical Center, as 
well as records from any other facility 
or source identified by the veteran.  The 
aid of the veteran in securing any other 
such records should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  The RO should 
carefully document their effort to 
fulfill this request.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD, and to determine 
whether it is at least as likely as not 
that a disability manifested by numbness, 
shaking, weakness of the hands, hips, 
legs and toes ("neurological 
symptomatology") is related to the 
veteran's service-connected PTSD.  

It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  With 
respect to the severity of the veteran's 
psychiatric impairment, the examiner 
should provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) score and 
an explanation of what the score means.  
If possible, the percentage of the GAF 
score representing impairment due to PTSD 
should specifically be indicated.  

In addition, with respect to the 
veteran's "neurologic" symptomatology, 
the examiner should indicate whether it 
is at least as likely as not that any 
such symptoms found are related to PTSD.  
If so, the physician should identify any 
specific symptomatology that is so 
related.  In offering this opinion, the 
physician should, if possible, comment on 
the opinion offered by the October 1998 
VA neurologist.  Further, the examiner 
should opine as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate (to include any 
"neurologic" symptomatology if, in the 
physician's opinion, that symptomatology 
is related to his PTSD) render him unable 
to obtain or retain substantially gainful 
employment.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA audiological 
evaluation to determine the current 
severity of his bilateral hearing loss.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  The report of the evaluation 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed.  
In addition, the examiner should 
specifically offer an opinion as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to obtain or 
retain substantially gainful employment.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence of record, in a typewritten 
report.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
reports is deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, and subsequent to 
undertaking any additional development 
deemed warranted with respect to any 
other service connected disorder, the RO 
should adjudicate the veteran's informal 
application to reopen a claim for service 
connection for a skin disorder.  Then, 
the RO should readjudicate his claim for 
service connection for a disability 
manifested by numbness, shaking, weakness 
of the hands, hips legs and toes 
(alternatively claimed as peripheral 
neuropathy), to include as secondary to 
his service-connected PTSD or to exposure 
to Agent Orange.  If service connection 
is established for either the veteran's 
skin disorder or for his "neurologic" 
symptomatology, a disability evaluation 
should be assigned.  Then the RO should 
readjudicate the claims for increased 
ratings for PTSD and bilateral hearing 
loss on the basis of both the former and 
revised criteria for evaluating 
psychiatric and hearing impairment, the 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to in the body of 
this remand.  Thereafter, if it has not 
been rendered moot, the RO should 
readjudicate the veteran's claim of 
entitlement to a TDIU.  The RO should 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
noted in this REMAND.  Finally, the RO 
should contact the veteran and schedule a 
personal hearing before a Member of the 
Board at the local VA office if one is 
requested.

8.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish 

additional evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 



